Cooper, J.,
delivered the opinion of the court.
The decision of this case turns upon the constitutionality of the act of the Legislature repealing the-*427charter of the City of Memphis, (1879, ch. 10), the act to establish Taxing Districts, (1879, ch. 11), and the act amendatory thereof, (1879, ch. 84).
The first objection urged against them is, that they violate the' following prohibition of the Constitution: “ No bill shall become a law which embraces more than one subject, that subject to be expressed in the title.” The objection is, that each of the first two-acts embraces more than one subject. The title of chapter 10 is: “An act to repeal the charter of certain municipal corporations, and to remand the territory and inhabitants thereof to the government of the State.” The objection seems to be that while the subject of the title and of the act is the repeal of certain municipal charters, the fourth section of the act provides that the public buildings, squares, etc., “and all other property, real and personal, hitherto used by such corporations for municipal purposes, are hereby transferred to the custody and control of the State, to remain public property as it has always been, for the uses to which said' property has been hitherto applied.” The title of chapter 11 is: “A bill to establish Taxing Districts in this State, and to provide the means of local government for the same.” The objection is, that -while the subject of the act is that of the title, it embraces many details, such as the conferring judicial powers on the executive officers of the corporation, and making certain official delinquencies felonies, which, while germane to the object of the act, are, it is said, independent subjects.
Under a similar provision in the Constitution of *428•other States to the one quoted, it has been uniformly held, that only the general or ultimate object of the act- need be stated in the title, and not the details by which that object is to be attained. Dillon’s Mum Cor., § 28, and cases cited. “There has been a general disposition,” says Mr. Cooley, citing a large number of- cases, “to construe the constitutional provision liberally, rather than to embarrass legislation by a construction whose strictness is unnecessary to the accomplishment of the benéficial purposes for which it has been adopted.” Const. Lira., 146. And Nicholson, 'C. J., after stating and considering those purposes, announced, as the conclusion of this court, that “ any provision of an act directly, or indirectly relating to the subject exj>ressed in the title, having a natural connection therewith, and- not foreign thereto, should be held to be embraced in it. This court, thereupon, held that a provision for a tax on privileges was properly included in an act entitled “An act to fix the 'State tax on property.” Cannon v. Mathes, 8 Heis., 504, 523. Upon like grounds a provision for the organization and sitting of courts in new counties, was held to be projaerly embraced in an act, entitled “An act to authorize the formation of new counties and to -change county boundaries.” Brandon v. State, 16 Ind., 197. And an act entitled “An act for revising and consolidating the laws incorporating the city of Du-buque, and to establish a city court therein,” was held to express only one object by its title, which was the revising and consolidating the laws incorporating the -city, the court adding that the city court, not being *429an unusual tribunal in such a municipality, might be provided by the act, whether mentioned in the title or not. Davis v. Woolreugh, 9 Iowa, 104. “”We think it plain,” says Folger, J., “ that an act creating a municipal corporation, and giving it the necessary legislative, taxing, judicial and police powers, embraces but one subject.” Harris v. People, 50 N. Y., 601. And see to the same effect, Village of Gloversville v. Howell, 70 N. Y., 290, which was a suit for the recovery of penalties under “An act to reorganize the village of Gloversville.” The rule of construction upon which these decisions are based, is so obviously the dictate of good sense, that it has been adopted with entire unanimity by courts and text-writers. And under the peculiar wording of our Constitution, which has been held to render the act void in toto where more than one subject is embraced in it, although only one is expressed in the title, a strict construction, as to the correctness of which I entertain grave doubts, it becomes very important to adhere to the suggestions of Judge Cooley, which are quoted with approbation by Chief Justice Nicholson, in 8 Ileis., 519. “The generality of a title,” says that eminent judge and writer, “ is no objection to it so long as it is not made a cover to legislation, incongruous in itself, and which by no fair intendment can be considered as having a necessary or proper connection. The Legislature must determine for itself how broad and comprehensive shall be the object of a statute, and how much particularity shall be employed in the title in defining it.”
Tested by these rules, it is clear that the pro vis*430ion touching the property of the corporation whose charter was repealed, in the first of the acts under consideration, was not an independent subject, and was properly embraced in the act. For, it was not so much the enactment of a positive provision, as the enunciation of a legal result of the repeal. Dill. Mun. Cor., § 30; Terrett v. Taylor, 9 Cranch, 43; and see what Cooley, J., says on this point in People v. Hurlburt, 24 Mich., 44. It related indirectly certainly, and perhaps we might say directly, to the subject of the act. And the same may be said, with even more certainty, of the details of the second act, all of which are, “ directly or indirectly," connected with the local government, the creation of which was the subject thereof. The Constitution, it may be added, provides that “ the Legislature may also vest such jurisdiction in corporation courts as may be deemed necessary." Art. 6, § 1. And judicial duties, it is well settled, may be added to those proper to the office of mayor, recorder, or other executive of a municipal corporation. Dill. Mun. Corp., § 147; Trigally v. Memphis, 6 Col., 382.
Another objection to these acts is, that they’ were special, relating exclusively to the corporation of Memphis, not general, and therefore violative of another provision of the Constitution. “No corporation shall be created, or its powers increased or diminished by special laws; but the General Assembly shall provide, by general laws, for the organization of all corporations hereafter created, which laws may, at any time, be altered or repealed; and no such alteration or repeal shall interfere with or divest rights which have *431become vested.” Const., art. 11, § 8. There can be no doubt that the . repealing act was directed, and exclusively applied to the corporation of the city of Memphis, and just as little doubt that the main object of the other act was to furnish a new charter for the inhabitants of the territorial limits of that city.
If the question were a new one, I would be inclined to hold, that the section of the Constitution just-cited was intended only as a restriction upon the legislative powers over private corporations. The weight of judicial authority has been, however, to treat words in a Constitution relating to corporations generally, such as “ corporate powers,” “ body politic or corporate,” and “ charters of incorporation,” as applying equally to public and private corporations. Purdy v. People, 4 Hill, 384, overruling 2 Hill, 31; Atkinson v. Railroad Company, 15 Ohio St., 21; State v. Cincinnati, 20 Ohio St., 18; Archison v. Bartholew, 4 Kans., 124; Mayor of Morristown v. Shelton, 1 Head, 24. It seems, also, that the journals of the constitutional convention of 1870 contain evidence that a motion to limit the provisions of the section, above quoted, to private corporations, was voted down. Under these circumstances, although the history of the corresponding section in the previous Constitution of 1834, and the peculiar wording and context of the clause in question leave little doubt in my mind that only private corporations were intended, I will examine the objection made, upon the concession that public corporations are included.
The prohibition of the Constitution is against the *432creation or the increase or diminution of the powers of a corporation by special law, and the direction is to provide by general laws “for the organization of all corporations hereafter created.” The repeal of a general law, passed in accordance with this requirement, would, necessarily, affect all corporations organized under it. But the intention, so far as appears, was not to interfere with existing public corporations, however diverse might be the provisions of their respective charters. The powers of such corporations could not, it may be, be increased or diminished except by a general law, while there is nothing to prevent the repeal, of an existing charter by special law, with a view to the reorganization of the corporate community under a general law. In no other way could the old charters be changed, except indeed by an indiscriminate repeal, a sweeping innovation certainly not expressed, and which the courts are not called upon to imply. The Legislature might have enacted, after the adoption of the new Constitution, a general law, as has been done in regard to private corporations, for the organization of public corporations, and either not interfere with pre-existing charters, or only repeal such of them as chose to organize under the new act. And I am not prepared to hold that there is anything in the language of the Constitution which prohibits the Legislature from repealing, at any time, the corporate privileges of a particular community, whether organized previous or subsequent to the adoption of the Constitution. This is a power so essential to sovereignty and the preservation by the State of its control over its instrumentalities of local rule, that it cannot well *433be considered as cut off except by a positive provision to that effect. The restriction is against the powers of a corporation being “ diminished ” by special laws, not against their entire abolishment. And we may conceive of cases where, by the vicissitudes of trade, as in the case of old Sarum in England, and some of the mining towns of California, the special repeal of a particular charter might be demanded by public policy, when a general repeal would be a remedy worse than the disease.
All the authorities are agreed that municipal corporations are within the absolute control of the Legislature, and may be abolished at any time in its dis■cretion. Dill. Mun. Corp., §§ 30, 37, and cases cited. The reason is obvious. Being created as instrumen-talities or arms of the government, they cannot be continued in that capacity whenever the public exigency, of which the Legislature alone is judge, demands that they should cease to act. “It is an unsound and even absurd proposition that political power conferred by the Legislature can become a vested right as against the government, in any body of men.” Per Kelson, J., in People v. Morris, 13 Wend., 331. “Municipal grants of franchise,” this court has said, “ are always subject to the control of the legislative power for the purposes of amendment, modification, or entire revocation.” City of Memphis v. Memphis Water Works, 5 Heis., 495, 527. See to the same effect, Governor v. McEwen, 5 Hum., 241; McCullie v. Mayor of Chattanooga, 3 Head, 317; Lynch v. Lafland, 4 Col., 96. There cannot be a doubt, therefore, that the act o.f 1879, ch. *43410, to repeal the charters of certain municipal corporations is constitutional, and that the charter of the city of Memphis is, thereby, repealed.
The act of 1879, ch. 11, to establish Taxing Districts, and the act amendatory thereof, are grants of. municipal franchises to the communities within the territorial limits of the Taxing Districts, in order to provide the means of local government. They create the “ agencies and governing instrumentalities ” of a municipal corporation, with the usual legislative, executive and judicial powers. The local government is clothed with all the authority, and is manifestly intended to answer the purposes of a municipal body. In fine, the Taxing Districts are municipal corporations. The change of name cannot alter the substance. The law looks to facts, not words. And precisely as it can make no difference whether a mountain burgh is called a city, a town, or a village, so it is immaterial whether an incorporated municipality is called by a designated name or nominated a Taxing District. The people and territory of the city of Memphis, whose charter has been repealed, are on the same day re-incorporated as a municipal corporation. They have organized under the new act. If that act is not a general law, within the meaning of the Constitution, it is void.
The first section of the act provides: “That the several communities embraced in the territorial limits of all such municipal corporations in this State as have had, or may have their charters abolished, or as may surrender the same under the provisions of this act, *435are hereby created Taxing Districts, in order to provide the means of local government for the peace, safety and general welfare of such districts.” More-<jyer, provision is expressly made, by section 22, for the surrender of all charters of municipal corporations 'having a population of less than thirty-five thousand inhabitants according to the Federal census of 1870, and to enable the communities within the limits, or under the government of such surrendered corporations, to be governed by the provisions of the new act. And during the legislative session at which the act was passed, the Legislature repealed the charters of thirty-seven municipal corporations, all of whose communities fell' at once within the provisions of this act. In form, the act is clearly a general law. And if it be conceded that the court can go behind the form and determine, upon conjecture as to the motive of the Legislature, or upon extrinsic evidence, whether the act is general or special, and to declare it unconstitutional if satisfied that it was in fact intended only for a particlar community, it is clear, in view of the facts of public history, of which the court is compelled to take judicial notice, that no such case is made by this record. The act does provide, by a general law in form, for the organization into municipal corporations of all communities, heretofore otherwise incorporated, who may be brought by a repeal of their charters, or who may bring themselves by a surrender of their charters, under its provisions. It is impossible, in view of these facts, to treat the act as in violation of the prohibition of the organic law.
*436Another objection urged against the Taxing District acts is, that the municipalities thereby created are so different, in some essential particulars, from those heretofore in existence in this State, and so contrary to the principles of local self-government, and the spirit of our republican institutions, that the acts must be pronounced invalid. The principal points dwelt upon are the mode of appointing the governing body and the limitation of the taxing power.
The history of municipal corporations in this and the mother country discloses quite a diversity of forms in their organization. The governing body has been single, double and even triple, and consisted of many or few members.- It has sometimes been ajapointed by the crown or the Legislature, sometimes elected by the corporators under a more or less extended elective franchise, sometimes having power to fill its own vacancies, and sometimes being hereditary. Dill. Mun. Corp., §§ 8, 16. It is matter of common notoriety that the Mayor of New York continued to be ap-jjointed by the Governor of the State long after the revolution, and the adoption of our present national Constitution. And we know, from our statute books, that in this State, until a comparatively recent period, there was a property qualification required, in many instances, for the voters or the officers, or both. Manifestly, the form of organization, in the absence of any constitutional restraint or direction, cannot be material. And the workings of municipalities in this country under existing forms have not been so eminently successful as to render all change undesirable. It would *437never do to treat them as clothed with cast-iron inflexibility, unless compelled to do so by positive constitutional provision. There should be left an opening for improvement through the statesmanship, or even experiments of our law-makers.
The government of incorporated towns has been based upon the idea of local self-government by popular representation, its prototype being the form of the State government. Several of the State Constitutions, in order to secure the permanency of the form, have expressly provided that the filling of the municipal offices, either by election or appointment, shall belong to the local authority. People v. Hurlburt, 24 Mich., 44; Metropolitan Board of Health v. Heister, 37 N. Y., 661; Speed v. Crawford, 3 Met., 207; People v. Chicago, 51 Ill., 17. Even in these States, the provision ■of the Constitution is held to apply only to officers whose duties are plainly and exclusively local, and does not extend to officers whose duties, concern the State at large or the general public, although exercised within the bounds of the municipality, such as offiers of police, of health, of schools, and for the administration of justice. A board of police, it has been repeatedly held, may be appointed by the State, without reference to the wishes of the corporation, with powers to estimate the expense of the police, and to compel the city authorities to raise, by taxation, the amount so estimated. People v. Draper, 15 N. Y., 532; People v. Metropolitan Police Board, 16 N. Y., 188; Baltimore v. Board of Police, 15 Md., 376; Police Commissioners v. Louisville, 3 Bush, 597; People v. Mahoney, 13 Mich., *438481; Diamond v. Cain, 21 La. Ann., 209. These cases are instructive in showing the necessity of the government of the State intervening for the protection of the local communities against the oppression and inefficiency of their own servants, and how impolitic it may sometimes be to hamper legislative action by constitutional restraints. In the absence of such restraints, and our Constitution contains none, the maxim of republican government that local affairs should be managed in the local district is subject, all the authorities agree, to such exceptions as the legislative power shall see fit to make. The Legislature has the power to do whatever is not expressly, or by necessary implication, forbidden by the Constitution. City of Memphis v. Memphis Water Works, 5 Heis., 529; Hope v. Deaderick, 8 Hum., 9; Bell v. Bank of Nashville, Peck, 269; Knoxville & Ohio R. R. Co. v. Hicks, 1 Tenn. Leg. Rep., 338. It is for that body to determine, as the direct representative of the people, what the public-good requires. The courts can only interfere when-the Legislature has violated the Constitution, not otherwise. “ The courts are not at liberty,” says Mr. Cooley, “ to declare an act void because it is, in their opinion, opposed to a spirit supposed to pervade the Constitution, but not expressed in words.” Const. Lim., 171, citing People v. Fisher, 24 Wend, 220; Cochran v. Van Surlay, 20 Wend., 381; Vynehamer v. People, 13 Wend., 391, 453, 477; People v. Gallagher, 4 Mich., 244. That is a spirit . which it is difficult satisfactorily to materialize, even by the most skillful judicial expert. Whenever the Legislature, fresh from. *439tlie people with an unlimited elective franchise, departs from democratic usage, the public exigency must be great which demands so unusual a remedy. The courts have no right to interfere, unless there has been a violation of the organic law.
The act of 1879, ch. 11, confers the legislative power of the new municipal government, designated the Taxing District, upon a “legislative council,” consisting of Commissioners of the Eire and Police Board, three in number, and the Supervisors of the Board of Public Works, five in number, and clothes one of the commissioners with the necessary executive and judicial authority. Two of the commissioners are appointed by the Governor, with the consent of the Senate, and the third is elected by the qualified voters of the Taxing District. One of the supervisors is appointed by the Governor, with the consent and advice of the Senate, one by the quarterly court, and the other three are elected by' the qualified voters of the Taxing District. All of the commissioners and supervisors hold office for two years, and at the expiration of the first term, are all to be elected by the qualified voters of the corporation. It will thus be seen that for the first two years, the people of the district elect one-half of the governing body directly, and have a will indirectly in the appointment of the other half through the Governor, the members of the Legislature and the justices of the quarterly court, all of whom are elected by the people. The election of all officers, it should be borne in mind, and the filling of all vacancies, not otherwise directed or provided *440bv the Constitution, are expressly entrusted to the direction of the Legislature. Const., art. 7, sec. 4. And the power may be delegated to the county court in the case of county officers. Const., art. 11, sec. 17. After the first two years, the people elect the entire governing body directly, vacancies alone being filled by the quarterly court. At most, the departure from democratic usage is only partial and limited to a period of two years.
Even if all of the governing body had been appointed by the Legislature, or the Governor with the consent of the Senate, or by the county court, the popular representation in the election of the appointing power would perhaps have been sufficient to meet the requirements of our republican institutions, in the absence of express constitutional directions to the contrary. It has been so held by some courts. People v. Mahaney, 13 Mich., 500. A fortiori, where one-half of the governing body is elected by the people, and the other half appointed by the people's servants.
But the appointment of one-half of the governing-body is expressly temporary and provisional. At the expiration of the first term all of the members are to be elected by the people. The question is therefore narrowed down to this: does the provisional organization of a municipal corporation, in a mode not admissible as a permanent form, render the act creating the corporation void? Thus put, there can be only one answer. Our own statutes contain numerous instances where public corporations, counties and towns have been organized and put into operation by commission*441ers appointed by the Legislature or the Governor. And Judge Cooley, in a well-considered case, while expressing a doubt whether the Legislature could constitutionally appoint for a municipal corporation in his State, where the Constitution contained express provision for their local appointment, officers' whose duties were exclusively local, such as a board of water or sewer commissioners, yet held that it was entirely competent for that body to make provisional appointment of such commissioners to put the new system in motion. “ It corresponds,” he says, “ to the authority which constitutional conventions sometimes find it needful to exercise, when they prescribe the agencies by means of which the new constitution they adopt is to be made to displace the old.” People v. Hurlburt, 24 Mich., 44.
The provisional term of two years cannot be deemed unreasonable in this instance, in view of the direct popular representation in the provisional body. Conceding, then, that it may admit of doubt whether the Legislature could permanently appoint, under our Constitution and the democratic character of our institutions, the officers and governing body of a municipal corporation, its right to make provisional appointments is beyond doubt. The appointments in controversy are therefore within the competency of the Legislature.
Another objection is to that part of the act which provides for taxation within the Taxing Districts. The second section of the act provides that “the necessary taxes for the support of the government thus established shall be imposed directly by the General As*442sembly of tbe State of Tennessee, and not otherwise.” It is said that taxation is indispensable to the existence of a municipal corporation, and, inasmuch as taxation' and representation should go together, the taxes should be levied by the corporation itself. But the power of the Legislature to fix the rate of taxation is universally conceded, and its power to compel the levy by the corporate authorities of taxes to meet assessments made by a board of police, has, as we have seen, been directly adjudged in several of the-States. So, the right of the State to impose directly local taxation for public instruction, public highways and the public health, is generally conceded. Cooley on Taxation, 478. So, a direct levy by the State has been sustained to meet a corporate obligation. Dunovan v. Green, 57 Ill., 63. And see Darlington v. New York, 31 N. Y., 364, and Sinton v. Ashbury, 41 Cal., 525. “ And speaking generally,” says Mr. Cooley, “it may be affirmed that in any case in which compulsory taxation is found necessary, in order to compel a municipal or political subdivision of the State to perform properly or justly any of its duties as an agency in the government, or to fulfill any obligation legally or equitably resting upon it in consequence of any corporate action, the State has ample power to-direct and levy such compulsory taxation, and the people to be taxed have no absolute right to a voice in determining whether it shall be levied, except as they may be heard through their representatives in the Legislature of the State.” Cooley on Taxation, 480. The same writer says elsewhere: “ The applica-*443lion of tbe maxim that taxation and representation are inseparable, in a particular case, and the determination bow far it can properly and justly be made to yield to considerations of policy and expediency, must rest exclusively with the law-making power, in the absence of any definite constitutional provisions so embodying the maxim as to make it a limitation on legislative-authority.” Cooley Const. Lim., 170. “It is also a maxim of republican government,” he adds, “ that local concerns shall be managed in the local district, which shall choose their own administrative and police officers, and establish for themselves police regulations; but this maxim is subject to such exceptions as the-legislative power of the State shall see fit to make; and when made, it must be presumed that the public interest, convenience and protection are subserved thereby.” Id.
Whatever difficulty may exist in other States as to the power of the Legislature to directly levy local taxes, there can be none in this State. Previous to the adoption of the Constitution of 1834, the doubt was only as to the power of the Legislature to delegate to local authorities the right to tax. Marr v. Enloe, 4 Yer., 454. “ That the taxing power,” it was said in that case, “belongs to the Legislature, and that exclusively, is a truism never doubted or denied in Tennessee.” “The taxing power,” this court has often said, “is essentially legislative, and incapable of delegation to other than counties or incorporated towns.” Keesee v. Civil District Board, 6 Cold., 127; Waterhouse v. The Board, &c., 8 Heisk., 857. “The *444power to levy and collect taxes,” this court has quite recently said, “ is by our Constitution expressly delegated to the Legislature, and the right to redelegate this authority must be found in the Constitution itself, or it does not exist.” Lipscomb v. Dean, 1 Lea, 550. All of these cases concede that the only authority in the Constitution to redelegate is to be found in art. 2, sec. 29: “ The General Assembly shall have power to authorize the several counties and incorporated towns in this State to impose taxes for county and corpora' tion purposes respectively, in such manner as shall be prescribed by law.” In the absence of all decision on the subject, the power to delegate would necessarily imply the possession of that power by the body which, delegates it. And how the authority to delegate an essentially legislative power can deprive the Legislature of that power, it is difficult, if not impossible, to conceive. Such a result cannot be deduced by any rule of logic, or natural reason.
If, therefore, local powers of taxation come only from the Legislature by delegation, it necessarily follows, as a corollary, that the Legislature may at pleasure, whenever in its opinion the public exigency requires, withhold the grant, and exercise the power itself. There is nothing in the Constitution which prevents this result. Although municipal corporations existed at the adoption of the Constitution, and are recognized by it, yet no provision is made for securing their existence, or perpetuating any of their forms or rights, as in the case of the county courts. Pope v. Phifer, 3 Heisk., 682. On the contrary, municipal *445corporations -were, at and before that time, as they Rave always been, subject to the absolute control of the Legislature. Instead of throwing any restraint over the exercise of this unlimited power, the Constitution, by art. 11, sec. 8, ’ expressly says that the General Assembly may provide, by general laws, for their organization, “ which laws may at any time be altered or repealed.”
Lastly, that the Legislature may fix the rate and amount of municipal taxation is universally conceded, and the difference between that and what has been ■done in this case, is more a difference of form than substance. United States v. Burlington, 2 Am. Law Reg., 394, an opinion of Mr. Justice Miller.
The effect of what has been done on' the rights of creditors is not before us, and no opinion is expressed. We merely hold that the previous charters of the city of Memphis have been validly repealed, and that the same people and the same territory have been constitutionally reincorporated under a general law providing for the organization of municipal corporations.
The judgment below being in accordance with these views, is affirmed.
Deaderick, C. J., and McFarland, J., concurred.
Cooper, J.,
adds:
This opinion disposes also of the cases of Briggs v. Taxing District and others, and Goodwin &. Co. v. Fleece and others, affirming the judgment of the court below in each.